EXECUTION COPY




October 16, 2017
Steven Price
Address on file with the Company
Re:
Executive Chairman Transition

Dear Steven:
This letter confirms our recent discussions regarding your transition to
Executive Chairman. On behalf of the Board of Directors (the “Board”) of
Townsquare Media, Inc. (the “Company”), I want to thank you your years of
leadership and your willingness to provide continued support and expertise in
the role of as Executive Chairman.
•
Start Date and Term. Your service as Executive Chairman will begin on October
17, 2017. Your service will cease on either you or the Board providing 30 days’
prior written notice to the other. After your service, you will continue as
member of the Board until you resign or your successor is elected and qualified
in accordance with the Company’s by-laws.

•
Duties. Your duties as Executive Chairman will include (but will not be limited
to) overseeing and supporting the Co-Chief Executive Officers of the Company,
directing the long-term strategy of the Company, overseeing other strategic
business matters and chairing board meetings and the annual meeting of
shareholders.

•
Compensation and Benefits. As Executive Chairman, you will be paid an annual
base salary of $500,000 and will remain eligible to participate in all employee
benefit plans and programs maintained by the Company and made available senior
executives from time to time, including those fringe benefits and perquisites
that you enjoy today.

Your transition to Executive Chairman will not affect your annual cash bonus for
2017. After 2017, there is no expectation of an annual bonus and any annual
bonus would be discretionary
If, at the election of the Board, your service as Executive Chairman ends before
the first anniversary of the start date above, the Company will pay you the
annual base salary you would have received had you continued to serve as
Executive Chairman through such anniversary. This amount will be paid to you in
a single lump sum no later than 15 days after the date on which you are no
longer serving as Executive Chairman. Additionally, upon cessation of your
service as Executive Chairman for any reason, all of your outstanding unvested
stock options will vest and remain exercisable for five years (or if earlier,
until the expiration of the stated term). Your stock options will otherwise
remain subject to the terms of the applicable award agreement and the 2014
Omnibus Incentive Plan.

If, upon completion of your tenure as Executive Chairman, you continue serving
as non-executive Chairman of the Board, you will be compensated for your time
and services on terms that are at least as favorable as those provided to other
non-employee directors of the Company at such time.
•
Restrictive Covenants. In connection with your transition, you agree be bound by
the covenants and provisions in Annex A, which apply during and after your
service.

•
Other Activities and Business Ventures. It is not expected that your service as
Executive Chairman will require substantially all of your business time and
attention and, during your service, you may








--------------------------------------------------------------------------------

Mr. Steven Price
October 16, 2017
Page 2


engage in other business and non-business activities that are consistent with
the terms of this letter (including Annex A). The Board understands that, as you
engage in other business and non-business activities, you may be presented with
business opportunities. We hereby confirm that, to the fullest extent permitted
by applicable law, the Company does not have any interest or expectancy in, or
in being offered an opportunity to participate in, any such business opportunity
other than to the extent it directly or indirectly relates to the business of
owning and/or operating radio stations.
•
Indemnification. During and after your service, the Company will continue to
indemnify you in your capacity as a director, officer, employee or agent of the
Company (and advance expenses in connection therewith) to the fullest extent
permitted by applicable law and the Company’s governing documents and to provide
you with directors and officers liability insurance coverage (including
post-termination/post-director tail coverage) on the same basis as the Company’s
other officers and directors.

* * *
We are looking forward to your continued leadership.








[Signature Page Follows]






2



--------------------------------------------------------------------------------


Mr. Steven Price
October 16, 2017
Page 3






Townsquare Media, Inc.
/s/ David Quick    
By: David Quick
Title: Chair, Compensation Committee
ACCEPTED AND AGREED:
/s/ Steven Price        
Steven Price


3



--------------------------------------------------------------------------------

Mr. Steven Price
October 16, 2017
Page 4







ANNEX A
To protect the confidential information and other trade secrets of the Company,
you agree, that:
•
Covenant not to Solicit. During the Term and for a period of 12 months
thereafter, you will not: (i) Solicit any Client to transact business with a
Competitive Enterprise or to reduce or refrain from doing any business with the
Company, (ii) interfere with or damage any relationship between the Company and
a Client or (iii) Solicit anyone who is then an employee of the Company to
resign from the Company or to apply for or accept employment with any other
business or enterprise except pursuant to a general solicitation of employment
which is not directed specifically to any such employees.

•
Covenant not to Compete. During the Term and for a period of 6 months
thereafter, you will not, directly or indirectly, alone or jointly, with any
person or entity, participate in, engage in, consult with, advise, be employed
by, own (wholly or partially), possess an interest in, or in any other manner be
involved with, any Competitive Enterprise. Notwithstanding the foregoing, you
will not be prohibited from passively owning less than 1% of the securities of
any publicly-traded corporation. You agree that the covenants contained in this
bullet are reasonable and desirable to protect the Confidential Information of
the Company and its affiliates.

The following terms used in this Annex A have the meanings indicated below:
•
“Client” means any client or prospective client of the Company to whom you
provided services, or for whom you transacted business, or whose identity became
known to you in connection with your relationship with or employment by the
Company.

•
“Competitive Enterprise” means any business enterprise that engages in the Radio
Business in the Territory.

•
“Radio Business” means the business of owning and/or operating radio stations.

•
“Solicit” means any direct or indirect communication of any kind, regardless of
who initiates it, that in any way invites, advises, encourages or requests any
person to take or refrain from taking any action.

•
“Term” means the term of your service as either Executive Chairman or
non-executive Chairman of the Board of Directors of the Company.

•
“Territory” means anywhere in which the Company and its subsidiaries and
affiliates engage in the Radio Business as of the end of the Term.

It is the intent and desire of the parties that the restrictive provisions of
this Annex A be enforced to the fullest extent permissible under the laws and
public policies as applied in each jurisdiction in which enforcement is sought.
If any particular provision of this Annex A is determined to be invalid or
unenforceable, such covenant shall be amended, without any action on the part of
either party, to delete the portion determined to be invalid or unenforceable
(such deletion to apply only with respect to the operation of such covenant in
the particular jurisdiction in which such adjudication is made). Your
obligations under this Annex A shall survive the completion of the Term.




4

